Citation Nr: 0108454	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Counsel

REMAND

The veteran served on active duty from November 1951 to 
November 1955, and from February 1956 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for bilateral hearing loss.  By rating 
action of January 1999, the RO confirmed the denial of an 
increased rating for bilateral hearing loss.  In 
February 2001, the veteran testified at a hearing before a 
member of the Board.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  These new 
criteria were provided to the veteran when a July 1999 
statement of the case was issued.  

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2000).  (These tables did 
not change.  64 Fed. Reg. 25,202-25,210.)  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c) (1998); 
38 C.F.R. § 4.85(c) (2000).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2000).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2000).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  That 
action should include, among other things, scheduling the 
veteran for a VA examination.  This is so because, when the 
veteran testified at a hearing before a member of the Board 
in February 2001, he indicated that his hearing loss had 
worsened since the most recent VA examination.  Under such 
circumstances, another examination is required.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where an appellant 
reports worsening after a VA examination, another examination 
should be conducted); 38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent evaluation of service-
connected bilateral hearing loss that has 
not already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss.  Findings should 
be made so that both old and new rating 
criteria may be applied.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.

4.  The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim based on both the 
old and new criteria for rating hearing 
impairment, with application of those 
criteria that are more favorable to the 
veteran.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim 
for an increase.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


